DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,660,769. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the patent include the limitations of obtaining pressure measurements using a pressure-sensing instrument, display, on a first visualization device, a two-dimensional external image, receive a user input representative of a treatment to position a treatment device, display, on a second visualization device different from the first and at the same time, a magnified portion, treatment visualization overlaid on the magnified portion, a first graphical representation of a length and a second graphical representation proximate to the first graphical representation indicating a simulated change in a pressure ratio resulting from the first treatment, wherein the pressure ratio is determined based on the obtained pressure measurements.  Claim 1 of the patent also includes obtaining pressure measurements from a second instrument; however, this is an obvious variant and claim 1 of the patent anticipates claim 1 of the present invention.  Claim 2 of the present invention is anticipated by claim 1 of the patent.  Claim 3 is anticipated by claims 15 and 16 of the patent.  Claims 4-6 are anticipated by claim 1 of the patent.  Claim 7 is anticipated by claim 4 of the patent.  Claim 8 is anticipated by claim 5 of the patent.  Claim 9 is anticipated by at least claims 1, 4 and 5 of the patent.  Claim 10 is anticipated by claim 3 of the patent.  Claim 11 is anticipated by claim 17 of the patent.  Claim 12 is anticipated by claim 18 of the patent.  Claim 13 is anticipated by claim 6 of the patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the pressure-sensing instrument" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al (2014/0164969) in view of Anderson et al (WO 2013/028612) and further in view of Kim et al (2014/0081140).
Regarding claims 1-4, Hart et al disclose a system of planning treatment of a vessel of a patient (predict outcomes of medical, interventional and surgical treatments on coronary artery blood flow – [0006]):
a processor ([0040]) wherein the processor is configured to:
obtain pressure measurements ([0024]);
an external image of the vessel obtained by an external imaging device (CT, MRI or ultrasound images may be produced, wherein these images are known to be acquired using 2D slices – [0024])
display, on a first visualization device having a first visualization portion, an external image of the vessel obtained by an external imaging device and comprising a region of interest of the vessel (patent-specific anatomical data may be obtained non-invasively using noninvasive imaging method – [0024], the split screen may show the model which is acquired using the anatomical data from the images – [0070]);
receive a user input representative of a proposed treatment to position a treatment device in the region of interest (inputs received from the user in the second operating mode allow the user to plan treatment options using the displayed model – [0053]); and
display, on a second visualization portion different from the first visualization portion, at the same time as the display on the first visualization device (split screen – [0070]):
a magnified portion of the external image of the vessel that includes the region of interest (fig.6, this allows the user to focus in on a potential stenosis, and to rotate around or zoom to (or away from) any user-defined point  -[0049]); and
a treatment visualization overlaid on the magnified portion of the external image of the vessel (pre-intervention model with the treatment option selected by the user, placement of stent 410 – [0070]);
a first graphical representation of a length of the proposed treatment in the region of interest (adjusting the length of the stent on the visualization - [0057]); and 
a second graphical representation proximate to the first graphical representation, the second graphical representation indicating a simulated change in an intravascular pressure ratio resulting from the first treatment (the user may touch any point on the model to determine the numerical value of any of the blood flow characteristics, e.g., FFR, blood pressure and/or other blood flow characteristic – [0046]-[0047]), wherein the intravascular pressure ratio is determined based on the obtained pressure measurements from the region of interest (pressure (or a ratio thereof) used to predict the results of various treatment options – [0022]).
	Hart et al fail to explicitly disclose an intravascular pressure-sensing instrument positioned within the vessel, and obtain intravascular pressure measurements from a region of interest of the vessel using the intravascular pressure-sensing instrument while the intravascular pressure-sensing instrument is moved through the region of interest, further including the intravascular pressure-sensing instrument, and wherein the intravascular pressure-sensing instrument comprises at least one of a pressure-sensing catheter or a pressure-sensing guidewire.
	However, Anderson et al teach in the same medical field of endeavor, a processor ([0040]) configured for communication with a pressure-sensing instrument (blood pressure using a pressure cuff – [0024]), an intravascular pressure-sensing instrument moved through the region of interest, and obtain intravascular pressure measurements using the intravascular pressure-sensing instrument while the intravascular pressure-sensing instrument is positioned within the vessel, further including the intravascular pressure-sensing instrument (introducing a first instrument and second instrument into the vessel, obtaining pressure measurements from the first and second instruments - p.3, ll.10-19) and wherein the intravascular pressure-sensing instrument comprises at least one of a pressure-sensing catheter or a pressure-sensing guidewire (p.7, l.15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify use of pressure measurements of Hart et al with an intravascular pressure-sensing instrument positioned within the vessel, and obtain intravascular pressure measurements while the intravascular pressure-sensing instrument is moved through the region of interest as well as further including the intravascular pressure-sensing instrument and comprises at least one of a pressure-sensing catheter or a pressure-sensing guidewire as it would provide the use of well-known and conventional instruments to provide accurate pressure information for the specific vessel of interest to be used in determining patient treatment options as set forth in Anderson et al.
	Hart et al as modified by Anderson et al fail to explicitly disclose a second visualization device different from the first visualization device, the second visualization device is separate from the first visualization device and displaying a two-dimensional external image.
	However, Kim et al teach in the same medical field of endeavor, a second visualization device different from the first visualization device, the second visualization device is separate from the first visualization device (the display may take the form of separate monitors or screens or alternatively a single monitor or screen may be divided into two areas – [0029],[0030]) and displaying a two-dimensional external image (ultrasound apparatus that outputs a 2-dimensional (2D) ultrasound image and a 3-Dimensional (3D) ultraosund image – [0003]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display of an external image acquired from an ultrasound device and split screen as set forth in Hart et al as modified by Anderson et al with displaying a two-dimensional external image and a second visualization device different from the first visualization device as it would provide an image output having a high image resolution (abstract) as well as a well-known alternate display which is functionally equivalent to a split screen ([0003]) as set forth in Kim et al.
	Regarding claim 5, Hart et al disclose wherein the second visualization portion comprises a portable touch-screen display device (table computer may include a touchscreen – [0042], tablet computer 70 may be a portable system – [0043]), and wherein the processor is configured to receive the user input from the portable touch-screen display device (touchscreen is configured to receive input form contact by the user’s finger(s) on the surface of the touchscreen – [0042]), but fail to explicitly disclose wherein the second visualization device comprises a portable touch-screen display device, and wherein the processor is configured to receive the user input from the portable touch-screen display device.
	However, Kim et al teach in the same medical field of endeavor, a second visualization device (the display may take the form of separate monitors or screens or alternatively a single monitor or screen may be divided into two areas – [0029],[0030]) comprises a portable (fig.2A) touch-screen display device, and wherein the processor is configured to receive the user input from the portable touch-screen display device (may take the form of a touchscreen that serves as an input unit - [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the split screen being a portable touchscreen with a user input as set forth in Hart et al as modified by Anderson et al with a second visualization device different from the first visualization device which is portable and including the option of a touchscreen as it would provide a well-known alternate display which is functionally equivalent to a split screen ([0003]) as set forth in Kim et al.
Regarding claim 6, Hart et al as modified by Anderson et al disclose the obtained intravascular pressure measurements as claimed and discussed above.  Hart et al disclose wherein the processor is further configured to: display, on a first visualization device (tablet computer 70) the first visualization portion, first diagnostic visualizations based on the obtained pressure measurements; and display, on the second visualization portion, second diagnostic visualizations based on the obtained pressure measurements (a pre-intervention model with pressure measurements 330 and a post-intervention model indicating the blood flow characteristic(s) – fig.6, [0071]).  Hart et al fail to explicitly disclose a second visualization device.
However, Kim et al teach in the same medical field of endeavor, a second visualization device (the display may take the form of separate monitors or screens or alternatively a single monitor or screen may be divided into two areas – [0029],[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the split screen as set forth in Hart et al as modified by Anderson et al with a second visualization device as it would provide a well-known alternate display which is functionally equivalent to a split screen ([0003]) as set forth in Kim et al.
Regarding claim 7, Hart et al disclose wherein the first diagnostic visualization or the second diagnostic visualizations comprises at least one of: pressure measurements (a pressure gradient, pressure ratio of the pressure measurements (or ratio thereof), flow rate, and fractional flow reserve (FFR) - [0022]).
Hart et al fail to explicitly disclose obtained intravascular pressure measurements from the pressure-sensing instrument. 
	However, Anderson et al teach in the same medical field of endeavor, obtained intravascular pressure measurements from the pressure-sensing instrument (introducing a first instrument and second instrument into the vessel, obtaining pressure measurements from the first and second instruments - p.3, ll.10-19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pressure measurements of Hart et al with obtained intravascular pressure measurements as it would provide the use of well-known and conventional instruments to provide accurate pressure information for the specific vessel of interest to be used in determining patient treatment options as set forth in Anderson et al.
Regarding claim 8, Hart et al as modified disclose the invention as claimed and discussed above.  Hart et al further disclose wherein at least one of the first diagnostic visualizations or the second diagnostic visualizations comprises: a graph of a gradient of a pressure ratio of the obtained pressure measurements from the pressure-sensing instrument (pressure gradient 210 – fig.3, [0035]).
Hart et al fail to explicitly disclose obtained intravascular pressure measurements. 
	However, Anderson et al teach in the same medical field of endeavor, obtained intravascular pressure measurements (introducing a first instrument and second instrument into the vessel, obtaining pressure measurements from the first and second instruments - p.3, ll.10-19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pressure measurements of Hart et al with obtained intravascular pressure measurements as it would provide the use of well-known and conventional instruments to provide accurate pressure information for the specific vessel of interest to be used in determining patient treatment options as set forth in Anderson et al.
	Regarding claim 9, Hart et al disclose wherein the second diagnostic visualizations represent a different set of information generated than the first diagnostic visualizations (pre-intervention and post-intervention blood flow characteristic(s) – fig.6, [0071]).
	Regarding claim 10, Hart et al as modified by Anderson et al and Kim et al disclose the invention as claimed and discussed above.  Hart et al disclose the additional limitations of wherein the external image of the vessel is an extravascular image and comprises at least one of a two dimensional angiographic image, a three dimensional angiographic image, or a computed tomography angiographic (CTA) image ([0024]).
	Regarding claim 11, Hart et al disclose wherein the first graphical representation of the length of the proposed treatment comprises a representation of a stent overlaid on the region of interest, wherein the length of the proposed treatment represents a length of the stent (a stent 410 for planned insertion into the patient’s anatomical structure, the stent may have a predetermined size or dimension including length - figs.4 and 6, [0054],[0055]).
	Regarding claim 12, Hart et al as modified by Anderson et al disclose the obtained intravascular pressure measurements as claimed and discussed above.  Hart et al further disclose wherein the second graphical representation indicating the simulated change in the pressure ratio comprises a change in the pressure ratio over the length of the stent (pin 330 can be dragged and moved to determine the numeral value of a blood flow characteristic at any point – [0047], pre-intervention and post-intervention models indicated computed FFR – [0072]).
	Regarding claim 13, Hart et al disclose wherein the processor is further configured to: update the display of the second visualization device to simulate a further proposed treatment, wherein simulating the further proposed treatment includes generating a third graphical representation of the further proposed treatment; and compare the proposed treatment with the further proposed treatment to identify a recommended treatment (alternatively, the split screen may provide two portions for comparing the results of different treatment options – [0076]).
Response to Arguments
Applicant's arguments filed 9 June 2022 have been fully considered but they are not persuasive.
Applicant states the prior art fail to disclose the amended limitations of claim 1.  The amended limitations including obtaining intravascular pressure measurements while an intravascular pressure-sensing instrument is moved through the region of interest. 
Further, Applicant states there is no motivation to combine Hart and Anderson in the manner proposed by the Office Action.  Specifically, Hart is directed to noninvasive technique and avoids invasive procedures.  Hart relies on noninvasive information to measure the intravascular pressure measurements.  Anderson et al discloses introducing a first and second instrument into the vessel and obtaining pressure measurements from the first and second instruments.  A person of ordinary skill in the art would recognize that Hart does not use such pressure measurements from first and second instruments introduced in the vessel in order to avoid “the cost and risk associated with invasive procedures.” The Office Action’s suggestion to the contrary is an impermissible change in the principle of operation of Hart.
Examiner’s position is the prior art of record does disclose the features of the amended limitations.  Specifically, as noted by Applicant, Anderson et al disclose introducing a first instrument and second instrument into the vessel, obtaining pressure measurements from the first and second instruments - p.3, ll.10-19.  It is the combination of references which disclose the claimed invention as a whole.  Hart et al is not relied upon to disclose an intravascular pressure measurement device.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Hart et al is directed to using patient-specific data (pressure information) to provide a model of the patient vasculature for planning treatment of a vessel.  Similarly, Anderson et al is directed to visually depicting a vessel using pressure information to evaluate treatment options.  Examiner does not attempt to rely on Hart for the type of device used for acquisition of the pressure measurements.  Hart is relied upon for the processing that is performed using pressure measurements.  One of ordinary skill in the art would recognize the processor performing the functions as set forth in the claims would be able to utilize any acquired pressure measurements.  The fact that the pressure measurements are acquired intravascularly in Anderson et al has no bearing on the functions performed by the processor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pressure measurements provided to the processor to perform functions of Hart et al with the intravascular pressure-sensing instrument of Anderson et al as it would provide a conventional device for acquiring pressure measurements.  Examiner recognizes that Hart discloses “the decision to treat a lesion may be made without the cost and risk associated with invasive procedures”; however, this is non-limiting and does not preclude the use of invasive techniques.  This is further supported by Hart et al stating noninvasive or invasive imaging methods may alternatively be utilized ([0024]).  Examiner further notes that in view of the amended limitations, Hart et al is not relied upon to disclose obtaining intravascular pressure measurements and is solely relied upon for the processing which is performed once the processor receives pressure measurements.  The processor’s ability to perform the programmed functions is not affected by the type of instrument used to obtain said pressure measurements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793